Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  September 17, 2007                                                                                   Clifford W. Taylor,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                     Elizabeth A. Weaver
  133142(49)                                                                                                Marilyn Kelly
                                                                                                       Maura D. Corrigan
                                                                                                     Robert P. Young, Jr.
                                                                                                     Stephen J. Markman,
                                                                                                                    Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                  SC: 133142
  v                                                               COA: 271579
                                                                  Macomb CC: 05-004049-FC
  MARY ANN MCBRIDE,
             Defendant-Appellee.
  ____________________________________

               On order of the Chief Justice, the motion by defendant-appellee for
  extension to September 12, 2007 of the time for filing her supplemental brief is
  considered and it is GRANTED.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 17, 2007                  _________________________________________
                                                                             Clerk